Exhibit 10.2
PLEXUS CORP.
NON-QUALIFIED STOCK OPTION AGREEMENT

TO:    <<FIRST_NAME>> <<LAST_NAME>>   DATE:    <<OPTION DATE>>

     In order to provide additional incentive through stock ownership for
certain directors, officers and key employees of Plexus Corp. (the
“Corporation”) and its subsidiaries, you (the “Grantee”) are hereby granted a
Non-Qualified Stock Option (“Option”) effective as of <<OPTION DATE>> (the
“Grant Date”), to purchase <<TOTAL SHARES GRANTED>> shares of the Corporation’s
Common Stock at a price per share of <<OPTION PRICE>>.
     This Option is subject to the terms and conditions set forth in this
Agreement and in the Plexus Corp. 2008 Long-Term Incentive Plan (the “Plan”),
the terms of which are incorporated herein by reference.
     [One of the following alternatives shall be designated. If no alternative
is designated, Alternative 1 shall apply]:

o    Alternative 1: This Option shall become exercisable in accordance with the
schedule set forth below:

         
Years After
Grant Date
  Percentage of Grant
Which May Be Exercised
 
       
Less than 1
    0 %
 
       
1 but less than 2
  Fifty percent (50%)
 
       
2 or more
  One hundred percent (100%)

o    Alternative 2: This Option shall become exercisable on the Grant Date.

o    Alternative 3: This Option shall become exercisable in accordance with the
schedule established by the Committee at the time of grant and set forth below:
                                                                  
                                                                                 
                                                          .

     This Option will lapse after ten (10) years from the Grant Date and thus
may not be exercised thereafter. No part of this Option is transferable or
assignable, in whole or in part, unless otherwise provided for in the Plan.
     You may exercise this Option provided that it meets all vesting
requirements, by logging on to www.etrade.com/stockplans or by calling E*Trade
Executive Services at 800.775.2793. The website provides you with detailed
instructions on how to exercise stock options as well as other relevant
information pertaining to your grant. Keep in mind that if you are considered an
“insider” you are subject to blackout restrictions which may prevent exercise
during certain time periods referred to as the ‘blackout period”. If you are
considered an “insider” you have been notified of the restrictions via email.

 



--------------------------------------------------------------------------------



 



     If you received this Option because of your employment with the
Corporation, this Option shall terminate on the date you cease to be employed by
the Corporation or its subsidiaries, except that (i) during the ninety day
period following the date of such termination of employment and if such
termination is not for cause, you shall be entitled to exercise the Option
granted hereunder to the extent such Option was exercisable on the date of the
termination of your employment, and (ii) during the three-year period following
the date of termination of employment due to death, permanent disability or
retirement in accordance with normal Corporation retirement practices, as
determined by the Committee in its sole discretion, you or your representative
shall be entitled to exercise the Option granted hereunder to the extent such
Option was exercisable on the date of the termination of your employment due to
death, permanent disability or retirement (to the extent not previously
exercised). Such ninety-day or three-year period shall not, however, extend the
term of any Option beyond the date such Option would otherwise have lapsed.
     If you received this Option because of your service on the Board, this
Option shall terminate on the date you cease to be a director, except that you
shall be entitled to exercise the Option granted hereunder to the extent such
Option was exercisable on the date of your termination of service until the
earlier of (a) ten (10) years from the Grant Date, or (b) two (2) years from the
date you cease to be a director.
     Prior to the exercise of an Option you should consult your tax advisor
regarding the tax consequences thereof. No shares shall be issued upon exercise
of an Option until withholding taxes, if any and if applicable, and any other
withholding obligation, if any and if applicable, have been satisfied (as
applicable). The Committee may provide that, if and to the extent withholding of
any federal, state or local tax is required in connection with the exercise of
an Option, the Grantee may elect, at such time and in such manner as the
Committee may prescribe, to satisfy this withholding requirement, in whole or in
part, by having the Corporation withhold shares having a Fair Market Value on
the date the tax is to be determined equal to the minimum marginal total tax
which could be imposed on the transaction.
     Under applicable securities laws, you may not be able to sell any shares
for a period of time after your purchase, and you must comply with the Company’s
Insider Trading Restrictions and Policies. The Corporation’s counsel should be
consulted on your ability to sell your shares under the 1934 Act.
     The Plan provides that no Option may be exercised unless the Plan is in
full compliance with all laws and regulations applicable thereto.
     No amendment, modification or waiver of this Agreement, in whole or in
part, shall be binding unless consented to in writing by the Corporation and no
amendment may cause any Grantee to be unfavorably affected with respect to any
Option already granted hereunder.

 



--------------------------------------------------------------------------------



 



     Neither the establishment of, nor the awarding of Options under this Plan
shall be construed to create a contract of employment or service between any
Grantee and the Corporation or its subsidiaries; nor does it give any Grantee
the right to continue in the employment or service of the Corporation or its
subsidiaries or limit in any way the right of the Corporation or its
subsidiaries to discharge any Grantee at any time and without notice, with or
without cause, or to any benefits not specifically provided by this Plan, or in
any manner modify the Corporation’s right to establish, modify, amend or
terminate any profit sharing, retirement or other benefit plans.
     To accept this grant, agreement and other linked materials please logon
with your user name and password to www.etrade.com/stockplans and select the
Stock Options page. This grant will be listed at the bottom of all prior grants
and will be labeled in the status column as “Requires Acceptance”. Clicking on
this link will take you to the Grant Acceptance page which will allow you to
view and print (recommended) all applicable documents related to this grant. To
accept the grant and all applicable documents you will type in your password and
click accept. By accepting this grant online you acknowledge and accept this
grant and the terms and conditions. You also acknowledge receipt of this Stock
Option Agreement, a copy of the 2008 Long-Term Incentive Plan, and a copy of the
Insider Trading Restrictions and Policies. If this grant is not accepted online
within thirty (30) days from the grant date of this Agreement, this Option will
be deemed refused and may be withdrawn.

            PLEXUS CORP.
      /s/ Angelo M. Ninivaggi       By: Angelo M. Ninivaggi, Secretary         
 

 